                                            Case 4:17-cv-04405-HSG Document 496 Filed 07/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                            ORDER REGARDING VERDICT
                                                                                               FORM AND EXPERT REPORTS
                                   9              v.

                                  10        NOVARTIS PHARMACEUTICALS
                                            CORPORATION,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Having reviewed the parties’ proposed verdict forms, Dkt. Nos. 458, 461, the Court finds

                                  15   that a special verdict form that breaks down each invalidity theory is appropriate under the

                                  16   circumstances, and is consistent with the Federal Circuit’s guidance. See, e.g., Wyers v. Master

                                  17   Lock Co., 616 F.3d 1231, 1248 (Fed. Cir. 2010) (Linn, L., concurring) (listing cases); Railroad

                                  18   Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1984, 1517 (Fed. Cir. 1984) (“[D]etailed fact

                                  19   interrogatories . . . [are] strongly recommended as an appropriate means of guiding a jury,

                                  20   increasing the reliability of its verdict, and facilitating the judicial role following a jury trial.”). As

                                  21   to findings on damages, the Court intends to ask the jury to determine what sum of money would

                                  22   fairly and reasonably compensate Plaintiff for the infringement to date (as Plaintiff proposes at

                                  23   Dkt. No. 461 at 4). With this guidance, the parties are DIRECTED to meet and confer to

                                  24   determine whether they can reach agreement on the special verdict form. The parties shall submit

                                  25   any revised proposed verdict form by July 6, 2021, at 12:00 P.M. PDT.

                                  26   //

                                  27   //

                                  28   //
                                         Case 4:17-cv-04405-HSG Document 496 Filed 07/02/21 Page 2 of 2




                                   1          The Court further DIRECTS the parties to meet and confer and lodge one set of complete

                                   2   and unredacted copies of all expert reports via email (with all counsel cc’d) to

                                   3   HSGpo@cand.uscourts.gov by July 6, 2021, at 12:00 P.M. PDT.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 7/2/2021

                                   6                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
